DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it recites “33854667” at the end which should be omitted.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,785,106. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to resist compositions comprising a base component, an acid generator, and carboxylic acid salts having at least two hydroxyl groups. Formula (c1) of ‘106 when defined as: R5 is a hydroxy group, p is 1 or 2, q is 0 to 3, X is a cyclic group of 3 to 30 carbon atoms which may have a substituent (e.g. 
    PNG
    media_image1.png
    99
    273
    media_image1.png
    Greyscale
), R1 is a divalent linking group, R2 is an arylene group which may have a substituent, and R3 and R4 are aryl groups which may have a substituent and may be bonded to form a ring encompasses compound (D0) represented by general formula (d0) of instant claims 1 and 4, specifically formula (d0-1) of instant claim 2 when Rd1 is an aryl group having an electron withdrawing group (sulfonyl), Rd2 and Rd3 are aryl groups which may have a substituent and may be bonded to form a ring, n is 2 or 3, q is 0 to 3, and p is 0. Both the instant claims and patented claims recite open language “comprising”, therefore, the patented claims can include an acid generator having a cation with an electron withdrawing group (instant claim 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikori et al. (WO2020195428) in view of Mochizuki et al. (U.S. 2017/0003591). U.S. 2021/0364918 is being used as the English translation.
Nishikori et al. teaches a radiation-sensitive resin composition according to the present embodiment contains a resin (A) and a compound (B). The radiation-sensitive resin composition further contains a radiation-sensitive acid generator (C) and a solvent (D) if necessary [0034] wherein compound (B) is a compound represented by formula (1) [0006] preferably a compound represented by the following formula (1-1a) [0175]:

    PNG
    media_image2.png
    178
    378
    media_image2.png
    Greyscale
 [0175] which is equivalent to a compound (D0) represented by general formula (d0) of instant claim 1 when Mm+ is an m-valent organic cation, m is 1, q is 0, n is 2, and p is 0. Nishikori et al. also teaches an example of the monovalent onium cation Z+ includes the following formula (X-1):

    PNG
    media_image3.png
    215
    387
    media_image3.png
    Greyscale
[0162] wherein Ra1, Ra2 and Ra3 are each independently a substituted or unsubstituted, straight or branched chain alkyl group, alkoxy group or alkoxycarbonyloxy group having a carbon number of 1 to 12; a substituted or unsubstituted, monocyclic or polycyclic cycloalkyl group having a carbon number of 3 to 12; a substituted or unsubstituted aromatic hydrocarbon group having a carbon number of 6 to 12; a hydroxy group, —OSO2—RP, —SO2—RQ or —S—RT; or a ring structure obtained by combining two or more of these groups. RP, RQ and RT are each independently a substituted or unsubstituted, straight or branched chain alkyl group having a carbon number of 1 to 12; a substituted or unsubstituted alicyclic hydrocarbon group having a carbon number of 5 to 25; and a substituted or unsubstituted aromatic hydrocarbon group having a carbon number of 6 to 12. k1, k2 and k3 are each independently an integer of 0 to 5 [0163]. Noshikori et al. does not teach a specific example of the cation when at least one of k1, k2, and/or k3 is 1 and Ra1, Ra2, and/or Ra3 respectively is a substituted (e.g. fluorinated) straight chain alkyl group or a hydroxy group, i.e. an electron-withdrawing group.
However, Mochizuki et al. teaches known cations having substituted straight chain alkyl groups (electron-withdrawing groups) include the following:

    PNG
    media_image4.png
    214
    252
    media_image4.png
    Greyscale
 [0257] which is equivalent to a compound (D0) of represented by general formula (d0) of instant claims 1 and 4, specifically general formula (d0-1) of instant claim 2 when Rd1 is an aryl group having an electron-withdrawing group, Rd2 and Rd3 are aryl groups which have a substituent, q is 0, n is 2, and p is 0. Mochizuki et al. also teaches a specific example of an acid generator having a cation with an electron-withdrawing group includes the following compound B-1:

    PNG
    media_image5.png
    236
    396
    media_image5.png
    Greyscale
[0404] which is equivalent to an onium salt acid generator component (B) having a cation with an electron-withdrawing group of instant claims 1 and 3. Mochizuki et al. further teaches an onium compound having at least one electron-withdrawing group in the cation portion, is preferable in view of sensitivity, resolution, a pattern shape, and LER improvement in a micro pattern [0214]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Noshikori et al. to include a cation having an electron-withdrawing group in either and/or both the compound (B) and the acid generator (C) through routine experimentation in order to achieve improved sensitivity, resolution, pattern shape, and LER.
	With regard to claims 5 and 6, Noshikori et al. teaches a method for forming a resist pattern according to the present embodiment includes: (1) applying the radiation-sensitive resin composition directly or indirectly onto a substrate to form a resist film; (2) exposing the resist film; and (3) developing the exposed resist film [0238-0241] wherein in the exposing (2), the resist film formed in the resist film-forming (1) is exposed by irradiating with a radioactive ray through a photomask (optionally through an immersion medium such as water). Examples of the radioactive ray used for the exposure include visible ray, ultraviolet ray, far ultraviolet ray, extreme ultraviolet ray (EUV); an electromagnetic wave including X ray and y ray; an electron beam [0248].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 11,275,306 and copending applications 16/686,925 (U.S. 2020/0183273), 17/094,636 (U.S. 2021/0149302), and 17/450,150 (U.S. 2022/0121118) qualify for double patenting over the instant claims and U.S. 8,785,106 is obvious over the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722